Gaynor, J.:
The defendant carried on the business of giving medical advice and treatment by mail. The plaintiff was employed as the head of its Spanish department. He had to receive and answer all correspondence in Spanish, and do all the business of that department. The defendant did a considerable business with persons in Cuba and Porto Rica. The plaintiff’s compensation was at the rate of $1,000 a year, and a special commission on all receipts in his department, settle*294ments of. his compensation to be- made monthly. ' That was the contract. He has recovered a judgment for commissions on receipts, since his employment was ended, but on money paid- by patients for services rendered by the defendant through his said department while he was in the employment of the defendant. This was a misconstruction of the contract, which was that that portion of his compensation which came from commissions had to be adjusted and paid each month, which it was. This excluded the idea of his still continuing entitled to commissions after his employment ceased. When he began he was entitled to his commission on the total receipts of his department each month, although some or much of it was on business that had come in before his employment, and when he ended he was not entitled to continue drawing commissions on money subsequently received on business current during his employment.
The judgment must be reversed.
Woodward, Jenks, Hooker and Rich, JJ., concurred.
Judgment of-the Municipal Court reversed and new trial ordered, costs to abide the event.